Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 16-20897-CR-PAS

  UNTIED STATES OF AMERICA,

          Plaintiff,
  vs.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
  __________________________/

                       ORDER RE: COVID-19 Impacts and Probation Obligations

          On April 24, 2020, this Court held a quarterly Status Conference via virtual means due to

  the ongoing COVID-19 pandemic. With the Court’s recognition that “[t]hese are unprecedented

  times for all of us” and that “right now . . . is a critical time” to “not lose focus on the core values

  of compliance,” the focus of the hearing was “on how the defendant is using this pause 1 in

  operations to take and prepare [it]self for when [it] come[s] out the other side.” Status Conf. Tr.

  at 6-8 (Apr. 24, 2020). The Company’s President and Chief Executive Officer (“CEO”)

  expressed to the Court: “[P]lease be assured that we remain committed to compliance . . .

  nothing is wavering in our commitment to compliance. Nothing is wavering in our commitment

  to environmental protection.” Id. at 13. While acknowledging that “it is a very trying time” and

  that “we are . . . still fighting for survival of the company,” the CEO stated that he “made it very

  clear to my leadership team, to the organization . . . that under no circumstances should we

  compromise as we seek to keep the company alive, but that we never compromise on compliance



  1
   On March 12 and 13, 2020, respectively, the Company announced a voluntary pause in guest
  operations of its cruise ships at Princess Cruises for 60 days, and at its other operating
  groups/lines/brands for approximately 30 days. Those pauses have since been extended, with
  durations varying by operating group/line/brand, as noted below.
Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 2 of 7



  or environmental protection or our safety and health and well-being.” Id. at 14-15. He

  reiterated: “[W]e are totally focused on compliance still, and we are not going to cut any

  corners.” Id. at 52.

         Regarding the Company’s activities during the pause in guest operations, the CEO and

  Chief Maritime Officer represented that the Company’s immediate focus was on the repatriation

  of “tens of thousands of crew members,” including through the use of some of the Company’s

  ships. See id. at 14, 20-26. 2 Acknowledging that “[t]hose ships are still operating,” the CEO

  pledged that “we are still are very much focused on environmental protection and compliance

  with those ships wherever they happen to be anchored or wherever they happen to be berthed and

  when they are at sea.” Status Conf. Tr. at 14 (Apr. 24, 2020). In addition, the Chief Ethics and

  Compliance Officer stated that his team “is focusing on how we develop our plan for the

  relaunch, whenever that will occur . . . We want to keep the CAM updated during the pause in

  guest operations as we develop a more detailed plan. We are prepared now to really begin

  looking at prior to re-entry how do we come back stronger, better, smarter . . . [We] remain

  wholly committed to figuring what we can advance during this pause so we come back stronger.”

  Id. at 44-46.

         In addition to the Company’s representations at the April 24, 2020, Status Conference,

  the Court takes judicial notice that the Company has made public statements and reports


  2
    Ships not involved in repatriation, and ships that complete repatriation efforts, will be placed in
  a “layup” status during the pause, “docked or anchored in locations around the world with no
  guests onboard.” During this “layup” period, “all ships will continue to house crew members
  onboard, either because those crew members are essential to maintain the ship even during this
  period of reduced operations, or because international travel restrictions have prevented Carnival
  Corp. from repatriating those crew members to their home countries. The ships in layup will
  continue to use fuel and generate reduced levels of food waste and other waste products, and
  Carnival Corp. is committed to handling those continued operations in a compliant manner.”
  Quarterly Status Report by Princess Cruise Lines Ltd., Dkt. No. 186 at 3.

                                                    2
Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 3 of 7



  regarding its response to COVID-19, including: From March 12, 2020, until as recently as May

  27, 2020, the Company publicly announced a series of “pauses” and “pause extensions” in guest

  operations of varying duration at its operating group/lines/brands as a result of the COVID-19

  pandemic. 3 Between March 16, 2020, and April 8, 2020, the Company publicly reported that it

  completed financing efforts to raise over $9 billion in liquidity, including over $6 billion in bond

  and stock offerings, 4 and approximately $3 billion through existing credit lines “to increase its


  3
    For example, Princess Cruises has announced the “decision to cancel select cruises through the
  end of the 2020 summer season.” Princess Cruises Extends Pause of Global Ship Operations
  For Remaining 2020 Summer Season (May 6, 2020),
  https://www.princess.com/news/notices_and_advisories/notices/global-ship-operations-pause-
  2020-summer-season.html (last accessed May 28, 2020). Holland America Line has announced
  the decision “to extend its pause of global cruise operations and cancel all Alaska, Europe and
  Canada/New England cruises in 2020,” as well as a “79-day Grand Africa voyage that would
  have departed on October 3.” Holland America Line Extends The Pause Of Ship Operations For
  All 2020 Alaska, Europe And Canada/New England Sailings,
  https://www.hollandamerica.com/en_US/news/coronavirus-travel-advisory.html (last accessed
  May 28, 2020). Carnival Cruise Line has announced a “delay of operations for most of our fleet
  until August 31.” Update From Carnival Cruise Line On Service Pause Extension (May 4,
  2020), https://www.carnivalcorp.com/news-releases/news-release-details/update-carnival-cruise-
  line-service-pause-extension (last accessed May 28, 2020). Cunard has announced the
  cancellation of cruises through July 31, 2020, for two ships, as well as all 2020 Alaska sailings,
  including voyages through September 8, 2020, on another ship. Operational pause extended
  until July 31, 2020, https://www.cunard.com/en-us/contact-us/travel-health-advisories (last
  accessed May 28, 2020). P&O Cruises UK, AIDA Cruises, and Costa have announced the
  cancellation of all cruises through July 31, 2020. P&O Cruises extends pause in operations until
  31 July 2020, https://www.pocruises.com/travel-health-advisories (last accessed May 28, 2020);
  AIDA Cruises Extends Pause in Operations until July 31, 2020 (May 27, 2020),
  https://www.carnivalcorp.com/news-releases/news-release-details/aida-cruises-extends-pause-
  operations-until-july-31-2020 (last accessed May 28, 2020); Costa Extends Pause in Operations
  Until July 31 (May 27, 2020), https://www.carnivalcorp.com/news-releases/news-release-
  details/costa-extends-pause-operations-until-july-31 (last accessed May 28, 2020).
  4
   Carnival Corporation & plc Announces Closing of 11.500% First-Priority Senior Secured
  Notes due 2023 and Exercise of Option for 5.75% Convertible Senior Notes due 2023 (Apr. 8,
  2020), https://www.carnivalcorp. com/news-releases/news-release-details/carnival-corporation-
  plc-announces-closing-11500-first-priority (last accessed May 28, 2020); Carnival Corporation
  & plc Announces Closing of 5.75% Convertible Senior Notes due 2023 (Apr. 6, 2020),
  https://www.carnivalcorp.com/news-releases/news-release-details/carnival-corporation-plc-
  announces-closing-575-convertible (last accessed May 28, 2020); Carnival Corporation & plc
  Announces Closing of Offering of 71,875,000 Shares of Common Stock (Apr. 6, 2020),
                                                   3
Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 4 of 7



  cash position and preserve financial flexibility in light of current uncertainty in the global

  markets resulting from the COVID-19 outbreak.” 5 On May 14, 2020, the Company publicly

  announced “a combination of layoffs, furloughs, reduced work weeks and salary reductions

  across the company, including senior management” to “further strengthen its liquidity position in

  the event of an extended pause in guest operations due to COVID-19.”6

         The Court, recognizing the significant impact of these events, and also recognizing the

  continuing obligation of the Company to meet its compliance obligations in existing law and the

  terms and conditions of probation, requires further information in order to assess the impact of

  these events, including the recent staff reductions, on the Company’s ethics and compliance

  efforts in the interrelated Health, Environment, Safety, and Security (“HESS”) areas.

         The Court also recognizes that challenges presented by the COVID-19 pandemic have

  impacted the ability of the CAM and TPA to perform certain oversight responsibilities required

  by the ECP and terms and conditions of probation that involve in-person visits to the Company’s

  ships and/or shoreside facilities, which are located in countries and jurisdictions around the

  world. These challenges include travel restrictions, quarantine requirements, and other public

  health and safety measures (such as screening and testing requirements), set by governments,

  port authorities, the Company, and other bodies, that remain in flux and with uncertain


  https://www.carnivalcorp.com/news-releases/news-release-details/carnival-corporation-plc-
  announces-closing-offering-71875000 (last accessed May 28, 2020).
  5
   Update on Debt Funding and Other Matters (Mar. 16, 2020),
  https://www.carnivalcorp.com/news-releases/news-release-details/update-debt-funding-and-
  other-matters (last accessed May 28, 2020).
  6
    Carnival Corporation Announces Additional Steps to Further Strengthen Ability to Manage
  through Extended Pause in Guest Operations (May 14, 2020),
  https://www.carnivalcorp.com/news-releases/news-release-details/carnival-corporation-
  announces-additional-steps-further (last accessed May 28, 2020).

                                                    4
Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 5 of 7



  timeframes. This Order addresses the CAM and TPA’s need for alternative means of access to

  Company personnel, physical spaces and equipment, systems, records, documents, information,

  and other items to continue to perform their oversight responsibilities while the ability to perform

  in-person ship and shoreside facility visits and audits remains limited.

         Accordingly, IT IS ORDERED THAT:

             1) On or before June 17, 2020, and supplemented or amended as needed, the
                Company submit to the Interested Parties, CAM, and TPA the following
                materials, which may be marked as confidential business information:

                     a. The current draft of the Company’s Pause Priorities Plan, referenced in
                        Attachment 5 of the Company’s monthly April 2020 Supervision Report,
                        that describes how the Company will address its obligations under the
                        ECP and terms and conditions of probation, including compliance with
                        Marine Environmental Protection Requirements, during the current
                        suspensions of guest operations, as well as in preparation for resumption
                        of guest service “to ensure that when the ships return to service, they will
                        come back stronger and better equipped.” PCL_ECP00165649-50, at
                        PCL_ECP00165650.

                     b. Organizational charts reflecting the organizational structure and personnel
                        that will be in place after June 1, 2020, at All Brands Group and each of
                        the operating groups/lines/brands, including for the following groups, as
                        well as any corresponding organizational structures at the operating
                        group/line/brand levels:

                             i. Executive and Leadership Teams, including Chief Executive
                                Officers and Presidents;

                             ii. Ethics & Compliance Department and Program, including full
                                 charts for each of the Corporate Compliance Manager
                                 organizations (Environmental, Health/Safety/Security, and General
                                 Compliance), each of the functional sub-groups (e.g., training,
                                 investigations/Incident Analysis Group, communications, and
                                 risk), and the Fleet Environmental Officer program;

                            iii. Chief Maritime Officer Organization and/or Marine/Technical
                                 Operations Organizations, including full charts for Maritime
                                 Policy & Analysis, Maritime Quality Assurance, and the Fleet
                                 Captain and Fleet Chief Engineer programs;

                            iv. Fleet Operations Centers and superintendents;


                                                   5
Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 6 of 7



                          v. Risk Advisory and Assurance Services (“RAAS”); and

                         vi. CSMART.

                  c. An updated Carnival Corporation Financial Plan (2019 and 2020),
                     previously submitted on December 10, 2019, including a revised Ethics
                     and Compliance Department and Program budget for Fiscal Year 2020.

           2) The Court grants temporary leave for the CAM and TPA to perform ship and
              shoreside facility visits and audits remotely, recognizing that remote visits and
              audits are not optimal but are necessary given the unique and unprecedented
              circumstances of the COVID-19 pandemic.

           3) The Company shall cooperate with the CAM and TPA to facilitate their ability to
              perform such remote ship and shoreside facility visits, including complying with
              reasonable requests for access to:

                  a. Remote audio and video-conferencing capabilities to enable real-time,
                     confidential access to onboard and shore-based personnel for interviews,
                     as well as for virtual tours or inspections of physical spaces and
                     equipment;

                  b. Records, logbooks, and other documents (electronic and hard copy);

                  c. Electronic databases and systems, including incident reporting and
                     tracking systems, learning management systems, and planned maintenance
                     and spare parts requisitions systems;

                  d. Video-recordings (e.g., CCTV footage); and

                  e. Other items or materials reasonably necessary to enable the CAM and
                     TPA to perform their oversight responsibilities.

           4) To the extent it is not feasible to conduct remote visits or audits in an
              “unannounced” or “short notice” manner, see Dkt. Nos. 75 and 81, the Court
              grants leave for the Company, Government, CAM, and TPA to confer to develop
              an alternative procedure for conducting remote visits and audits. The parties will
              notify this Court of any such alternative procedure, or of any objections that
              cannot be resolved.

           5) The Parties, CAM, and TPA will report on the status of remote visits and audits at
              the upcoming Status Conference, currently scheduled for July 29, 2020.

     DONE AND ORDERED in Miami, Florida, this 2nd day of June, 2020.

                                             ___________________________________
                                             PATRICIA A. SEITZ
                                             UNITED STATES DISTRICT JUDGE

                                                6
Case 1:16-cr-20897-PAS Document 189 Entered on FLSD Docket 06/02/2020 Page 7 of 7




  cc: All counsel of record




                                       7
